       Case 1:19-cv-01987-JMF Document 11 Filed 03/11/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  PATRICK MOLIS, an individual,

                                 Plaintiff.                     Case No: 1:19-cv-01987

          -against-
                                                                [PROPOSED)
  SOTHEBY'S, INC.,                                              ORDER & STIPULATION

                                Defendant.


       IT IS HEREBY STIPULATED AGREED, by and between the parties in the above-

captioned action, that:

       (A)     service of the Summons and Complaint [ECF No. 1-1) by plaintiff Patrick Molis

               ("Molis") upon defendant Sotheby's, Inc. ("Sotheby's") occurred on March 8, 2019

               by counsel for Sotheby' s agreeing to accept service on that date;

       (B)     Molis is not contesting removal of this action to this Court from the Supreme Court

               of the State of New York, County of New York; and
         Case 1:19-cv-01987-JMF Document 11 Filed 03/11/19 Page 2 of 2




         (C)     the time for Sotheby’s to answer, move, or otherwise respond to the Complaint is

                 adjourned and extended from March 29,2019 to and including April 30,2019.

 Dated: New York, New York
        March 8,2019


  ORTOLIROSENSTADT, LLP                             PRYOR CASHMAN LLP



           vlarb S. Gottlieb
  366 Madison Avenue, 3rd FI.
  New York, NY 10017                                        Felicity S. Kohn
  (212) 829-8943                                    7 Times Square
  msg@ortolirosenstadt.com                          New York, NY 10036
                                                    (212) 421-4100
 Attorneys for Plaintiff                            wcharron@pryorcashman.com
                                                    ncossu@nrvorcashman.com
                                                    fkohn@pryorcashman.com

                                                      Attorneys for Defendant
The Court finds that Plaintiff has waived his right under 28 U.S.C. § 1441(b)(2) to contest removal on the
basis of Defendant's citizenship in New York. See Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48, 50 n.2 (2d
Cir. 2000); Bailey v. Texas Co., 47 F.2d 153, 154-55 (2d Cir. 1931) (L. Hand, J.).
 SO ORDERED:



      U.S.D.J.
March 11, 2019
